Citation Nr: 0423650	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 
24, 1997, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

3.  Whether RO decisions in April 1993 and in November 1995 
were clearly and unmistakably erroneous (CUE) in failing to 
award a TDIU rating.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from 
RO decisions in January 1999 and in July 1999, which 
collectively granted service connection for PTSD, effective 
from March 25, 1997; and granted a TDIU rating, effective 
from September 24, 1997.  The veteran appeals seeking earlier 
effective dates for the grant of service connection for PTSD 
and for the grant of a TDIU rating.  

The case was remanded by the Board in February 2001, and 
again in March 2003, for additional development.  The Board's 
March 2003 remand also requested that the RO adjudicate the 
veteran's pending claims of CUE for failing to award a TDIU 
rating in RO decisions in April 1993 and in November 1995.

As will be explained below, the issues of entitlement to an 
effective date earlier than September 24, 1997, for the grant 
of a TDIU rating; and whether RO decisions in April 1993 and 
November 1995 were clearly and unmistakably erroneous in 
failing to award a TDIU rating, are remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required by you.  


FINDINGS OF FACT

1.  On March 19, 1996, the veteran filed a claim seeking 
service connection for PTSD.

2.  In June 1996, the RO issued a rating decision that denied 
service connection for PTSD.  Notice of this decision was 
sent to the veteran that same month.

3.  On March 25, 1997, the veteran filed a statement 
requesting service connection for a skin disorder.

4.  On October 9, 1997, the veteran filed an application for 
increased compensation based on unemployability, VA Form 21-
8940.

5.  In January 1999, the RO issued a rating decision that, in 
pertinent part, granted service connection for PTSD, 
effective from October 9, 1997.  In July 1999, the RO issued 
a rating decision granting an earlier effective for the grant 
of service connection for PTSD, from October 9, 1997 to March 
25, 1997, which the RO deemed was the date the veteran filed 
to reopen his claim for service connection for PTSD.

6.  A diagnosis of PTSD was not established prior to March 
25, 1997.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 25, 1997 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  

A VA General Counsel opinion, VA O.G.C. Prec. Op. No. 8-2003 
(December 14, 2003), which terms are binding on the Board, 
determined that VA was not required to notify a claimant of 
the information and evidence necessary to substantiate an 
issue first raised in a notice of disagreement submitted in 
response to VA's notice of decision on a claim for which VA 
had already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD was raised as a notice of 
disagreement in response to the January 1999 rating decision 
that granted service connection for PTSD.  As such, the Board 
finds that VA O.G.C. Prec. Op. No. 8-2003 is applicable in 
this case, and the notice requirements as set out in the VCAA 
do not require further discussion.  

Notwithstanding the above, the Board notes that an October 
1999 statement of the case (SOC), along with February 2000 
and March 2004 supplemental statements of the case (SSOC), 
advised the veteran of the laws and regulations pertaining to 
his claim of entitlement to an earlier effective date for the 
grant of service connection for PTSD.  Those documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial of his claim.  He was 
specifically informed that an earlier effective date for the 
grant of service connection for PTSD was being denied because 
the evidence did not show a diagnosis of PTSD within the year 
prior to the receipt of his reopened claim, which the RO 
determined was received on March 25, 1997.

The October 1999 SOC and the subsequent SSOCs made it clear 
to the veteran that in order to prevail on his claim for an 
earlier effective date for the grant of service connection 
for PTSD, he needed to present medical evidence establishing 
that he had PTSD prior to March 25, 1997.  The RO sent a 
letter to the veteran, dated in July 2003, that informed him 
as to what action he needed to take and what action the RO 
would take on his claim.  

In response to the RO's request, the veteran filed a 
statement in July 2003 indicating that he had been treated 
since 1993 at the Wade Park and Brecksville, Ohio, VA medical 
centers.  The RO subsequently contacted these two VA medical 
centers to request any additional treatment records relating 
to the veteran, from January 1, 1993 to March 12, 1996, but 
were informed that these VA medical facilities did not have 
any records pertaining to the veteran for the period in 
question.  The Board notes that the claims folder previously 
contained the veteran's treatment records for these 
facilities dated after March 12, 1996.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran asserts that the effective date for the grant of 
service connection for PTSD should be in July 1992.

RO decisions in January 1999 and in July 1999 collectively 
granted service connection for PTSD, effective March 25, 
1997.  Accordingly, the Board shall address whether an 
earlier effective date, prior to March 25, 1997, is warranted 
herein for the grant of service connection of PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The medical evidence in this case reveals that a diagnosis of 
PTSD was initially reported in a February 1998 VA outpatient 
record.  A November 1998 VA psychiatric examination diagnosed 
PTSD, and attributed this condition to the veteran's reported 
inservice stressors.  Thus, a diagnosis of PTSD was not 
established until quite sometime after March 25, 1997.   As 
entitlement to service connection is not shown until sometime 
after March 25, 1997, an earlier effective date can not be 
assigned.

The RO attempted to obtain VA medical records prior to March 
1997 by contacting the Wade Park and Brecksville VA medical 
Centers in Ohio and requesting any additional medical records 
for the veteran that were dated between January 1, 1993, and 
March 12, 1996.  However, the Cleveland VA health care system 
replied in January 2004 that there were no treatment records 
pertaining to the veteran for that period.  

Under the cited legal authority, no earlier effective date 
for service connection is permitted.  For these reasons, the 
Board holds that the veteran is not entitled to an effective 
date earlier than March 25, 1997 for an award of service 
connection for PTSD.  The law, not the evidence, is 
dispositive of the outcome of this case, and as a matter of 
law the claim must be denied. Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than March 25, 1997, for the grant 
of service connection for PTSD is denied.  


REMAND

In a March 2004 rating decision, the RO denied the veteran's 
claim that RO decisions in April 1993 and in November 1995 
were clearly and unmistakably erroneous in not granting a 
TDIU rating.  The Board finds that a June 2004 statement from 
the veteran's accredited representative (Informal Hearing 
Presentation) indicates disagreement with the March 2004 
rating decision and, therefore, should be construed as a 
notice of disagreement with the RO's March 2004 decision.  
The Court has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue must be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO has not issued a 
statement of the case as to the veteran's claim that April 
1993 and November 1995 rating decisions were clearly and 
unmistakably erroneous in not granting TDIU.  

Because the claim for an effective date earlier than 
September 24, 1997, for the grant of TDIU is inextricably 
intertwined with the issue of whether April 1993 and November 
1995 rating decisions were clearly and unmistakably erroneous 
in not granting TDIU, the Board will defer adjudication of 
the earlier effective date issue in order to permit the RO to 
issue the veteran and his representative a statement of the 
case as to the issue of whether April 1993 and November 1995 
rating decisions were clearly and unmistakably erroneous in 
not granting TDIU, and to allow the veteran to perfect an 
appeal of that issue, should he so desire.  

Accordingly, the issues of entitlement to an effective date 
earlier than September 24, 1997, for the grant of TDIU, and 
of whether April 1993 and November 1995 rating decisions were 
clearly and unmistakably erroneous in not granting TDIU are 
remanded for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Issue the veteran and his representative 
a statement of the case with regard to the 
issue of whether April 1993 and November 1995 
rating decisions were clearly and 
unmistakably erroneous in not granting TDIU.  
They should be informed of the requirement of 
filing a timely substantive appeal subsequent 
to receipt of the statement of the case, in 
order to perfect that claim and thereby place 
it within the jurisdiction of the Board, if 
that is the veteran's desire.  

3.  Thereafter, the claims file must be 
returned to the Board in order that appellate 
adjudication of the claim for an effective 
date earlier than September 24, 1997, for the 
grant of TDIU may be accomplished.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



